Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 recite the limitation "both the first predetermined value and second predetermined value are nonzero.” There is insufficient antecedent basis for this limitation “the first predetermined value and second predetermined value” in the claim. A correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 1,
Step 1: Claim 1 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 
Step 2A Prong One
Claim 1 recites 
dividing the structure into a plurality of subsections, wherein at least one portion of the structure having vertically-oriented current is divided into at least one rectangular prism subsection having a first surface disposed perpendicular to a z-axis and a second surface disposed perpendicular to the z-axis; (mental process)
independently assigning a current in each of the subsections, wherein z-directed current in the at least one rectangular prism subsection linearly changes from a first value at the first surface of the rectangular prism subsection to a second value at the second surface of the rectangular prism subsection; wherein the first value is different from the second value; (mental process)
calculating an induced voltage in each of the plurality of subsections resulting from each independently modeled current, the induced voltage in each of the plurality of 
and calculating a current distribution in one or more conductors according to the transfer impedance or transfer admittance of each subsection and an assumed voltage across each subsection. (math concept)
The claimed concept is a method of evaluating the current and voltage distributions inside a structure based on mathematic relationship directed to “Mental Process” and/or “Mathematical Concepts” grouping. These limitations can be performed in a human mind or using pen and paper.
Therefore, claim 1 is an abstract idea.
Step 2A Prong Two
The claim recites additional element(s) such as “computer-implemented”. Each of the additional limitation(s) is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See applicant’s specification [0045] for generic computer description.
The judicial exception is not integrated into a practical application.
Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).

Thus, claim 1 is not patent eligible. Same conclusion for dependent claims of claim 1. See below.

Claim 2. The computer-implemented method of claim 1, wherein the assumed voltage is zero except where a voltage source is coupled.  (mental process)

Claim 3. The computer-implemented method of claim 1, wherein the assumed voltage is proportional to the current in the subsection.  (mental process)

Claim 4. The computer-implemented method of claim 1, wherein the first value is higher than the second value.  (mental process)

Claim 5. The computer-implemented method of claim 1, wherein the first value is lower than the second value.  (mental process)

Claim 6. The computer-implemented method of claim 1, wherein z-directed current in a second rectangular prism subsection is constant throughout.  (mental process)

Claim 7. The computer-implemented method of claim 1, wherein both the first predetermined value and second predetermined value are nonzero.  (mental process)



Claim 9. The computer-implemented method of claim 1, wherein at least one portion of the structure carrying horizontal current is divided into rooftop subsections.  (mental process)

Claim 10. The computer-implemented method of claim 1, wherein the current distribution is calculated via a matrix inversion.  (math concept)

Same conclusion for independent claims 11 and dependent claims. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim limitations do not recite a combination of additional elements that tie or “integrate the invention into a practical application”. 
Thus, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Teramae et al (US 2011/0082681 A1), hereinafter Teramae, in view of Rautio (US 6163762).

Claim 1. Teramae discloses A computer-implemented method of simulating a vertically-oriented current distribution of current flowing through a plurality of layers of a three-dimensional structure embedded in a shielded multi-layered dielectric, comprising the steps of:
Teramae: [0084] “As illustrated in FIG. 5A, the printed circuit board 34 includes four conductive layers 35A through 35D. The conductive layers 35A through 35D are insulated from each other by three dielectric layers (not illustrated). The topmost conductive layer 35A and the bottommost conductive layer 35D are wiring layers, which 

    PNG
    media_image1.png
    608
    814
    media_image1.png
    Greyscale

Teramae: [0100] “The analysis condition creating unit 213 creates analysis conditions for creating an analysis model for electromagnetic field analysis, based on conditions input via the keyboard 13 and the mouse 14. The input conditions are, for example, X, Y, and Z coordinates indicating the region to be analyzed (hereinafter, "analysis region"), the number (division number) of cells into which the analysis region is divided in the X, Y, and Z axis directions, the time of the analysis (analysis time), the identifier of 
Teramae discloses dividing the structure into a plurality of subsections, wherein at least one portion of the structure having vertically-oriented current is divided into at least one rectangular prism subsection having a first surface disposed perpendicular to a z-axis and a second surface disposed perpendicular to the z-axis; 
Teramae: [0104-0105] “The analysis model is a spatial model formed by dividing parts of the printed circuit board 34, the conductive layers 35, and the virtual conductive parts 110 included in the analysis region (three-dimensional space), by the division number in the X, Y, and Z axis directions, so that cells are formed as a result of the division. [correspond to dividing the structure into a plurality of subsections] In the coupled analysis simulation apparatus according to the first embodiment, the electromagnetic field analysis is performed upon defining the virtual conductive parts 110 and the coupling devices 100 in the region where the electronic circuit modules and terminals are present. Accordingly, the analysis model includes the virtual conductive parts 110 and the coupling devices 100 corresponding to the electronic circuit modules and terminals that are the analysis objects. A description is given of the analysis model with reference to FIG. 10. [correspond to at least one portion of the structure having vertically-oriented current is divided into at least one rectangular prism subsection 

    PNG
    media_image2.png
    379
    451
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shape of the structure to rectangular prism, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable dimension involves only routine skill in the art.  See MPEP 2144.04 IV. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Teramae discloses independently assigning a current in each of the subsections; calculating an induced voltage in each of the plurality of subsections resulting from each independently modeled current, the induced voltage in each of the plurality of subsections corresponding to a transfer impedance or transfer admittance; 
Teramae: [0167-0168] “The current transfer unit 224 performs a process of transferring, to the circuit analysis unit 225, the current value I calculated for the coupling device 100 by the current calculation unit 223. Accordingly, the circuit analysis unit 225 performs a  The circuit analysis unit 225 uses the circuit equation (7) to obtain a voltage value V applied in between both terminals of the electronic circuit module. The current value of the current source I is set to the current value transferred from the current transfer unit 224. That is to say, the current value of the current source I is set to the current value of the coupling device 100. V.sup.n=Z.sup.-1I.sup.n (7) Z.sup.-1 is the impedance matrix of the electronic circuit module. [correspond to calculating an induced voltage in each of the plurality of subsections resulting from each independently modeled current, the induced voltage in each of the plurality of subsections corresponding to a transfer impedance or transfer admittance]”
Teramae discloses calculating a current distribution in one or more conductors according to the transfer impedance or transfer admittance of each subsection and an assumed voltage across each subsection.  
Teramae: [0090] “The LSI 36 and the bypass capacitor 37 illustrated in FIG. 5A are modeled and defined as the virtual conductive parts 111 and 112, respectively. The virtual conductive parts 111 and 112 are defined as perfect conductors, which are 
[0168-0170] “For example, the circuit analysis unit 225 performs the circuit analysis by SPICE (Simulation Program with Integrated Circuit Emphasis), with the use of an equivalent circuit using a current source method. The equivalent circuit includes a current source I connected between both terminals of the electronic circuit module, and a capacitor C connected in parallel with the current source I. The circuit analysis unit 225 uses the circuit equation (7) to obtain a voltage value V applied in between both terminals of the electronic circuit module. The current value of the current source I is set to the current value transferred from the current transfer unit 224. That is to say, the current value of the current source I is set to the current value of the coupling device 100. V.sup.n=Z.sup.-1I.sup.n (7) Z.sup.-1 is the impedance matrix of the electronic circuit module.  When the current value of the coupling device 100 is received from the current transfer unit 224, the circuit analysis unit 225 updates the current value I.sup.n of the current source to the current value that has been received, and executes the circuit analysis at the time t.sub.cs. The electric field calculation unit 226 uses formula (8) to divide the voltage value V obtained by the circuit analysis unit 225 by the length d of each side of the cell, and obtain an electric field value E of the cell in which the coupling device 100 is present. E.sup.n=V.sup.n/d (8) [correspond to the transfer impedance or transfer admittance of each subsection and an assumed voltage across each subsection]
[0211] “FIG. 18 illustrates the return path reproduced by the coupled analysis simulation apparatus according to the first embodiment of the present invention. The return path is  The higher the density of the dots, the higher the current values. The lower the density of the dots, the lower the current values. In FIG. 18, the virtual conductive part 110, the wiring 121, the wiring 122, the input port 124, and the output port 125 are illustrated with dotted lines so that the return path is clearly viewable.”

Teramae does not appear to explicitly disclose wherein z-directed current in the at least one rectangular prism subsection linearly changes from a first value at the first surface of the rectangular prism subsection to a second value at the second surface of the rectangular prism subsection; wherein the first value is different from the second value;

However, Rautio discloses independently assigning a current in each of the subsections, wherein z-directed current in the at least one rectangular prism subsection linearly changes from a first value at the first surface of the rectangular prism subsection to a second value at the second surface of the rectangular prism subsection; wherein the first value is different from the second value; on (col 6 line 65 - col 7 line 5) “In these meshing algorithms, only rectangular and  Thus, if a subsection has the same width as a transmission line, the use of a single subsection forces uniform current across the width of the circuit trace. In reality, the current is very high at the edges of the line due to the edge effect, and low in the center as shown in FIG. 4. [correspond to the first value is different from the second value]” 
The direction of the current flow depends on the orientation of the cell. 

    PNG
    media_image3.png
    345
    593
    media_image3.png
    Greyscale

Rautio also discloses calculating an induced voltage in each of the plurality of subsections resulting from each independently modeled current; on (col 5 line 65 – col 6 line 8) “After dividing, or meshing, a circuit into small subsections, the analysis then calculates the coupling between each pair of subsections. Specifically, current is 
Teramae and Rautio are analogous art because they are from the [insert the phrase “same field of endeavor” circuit analysis.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Teramae and Rautio before him or her, to modify the model of Teramae to include the piece-wise linear representation of the current in the subsections of Rautio because this combination increase the accuracy of the model.
The suggestion/motivation for doing so would have been Rautio: (col 1 line 58 – col 2 line 14) “There is a need for a method and apparatus for determining the electromagnetic characteristics of 3D planar circuits that permits a greater degree of accuracy to be obtained in a reasonable time than has heretofore been possible. In order to reduce the time needed to characterize the circuit, fewer subsections must be used to represent the circuit. The time required to invert a non-sparse matrix increases with the cube of the number of subsections. In addition, if the dimensions of the subsection are halved, the area of the subsection is one-fourth the size of the original subsection and four times the number of subsections are required to cover the same area. The resulting matrix inversion takes 64 times longer. This invention greatly 
Therefore, it would have been obvious to combine Teramae and Rautio to obtain the invention as specified in the instant claim(s).


Regarding Claim 11, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 11 recites “A computer program product stored on a non-transitory computer-readable medium which includes a set of non-transitory computer-readable instructions for simulating a vertically-oriented current distribution of current flowing through a plurality of layers of a three-dimensional structure embedded in a shielded multi-layered dielectric”.
Teramae discloses A computer program product stored on a non-transitory computer-readable medium which includes a set of non-transitory computer-readable instructions for simulating a vertically-oriented current distribution of current flowing through a plurality of layers of a three-dimensional structure embedded in a shielded multi-layered dielectric on [0067] “FIG. 2 is a block diagram of relevant parts of the main unit 11 of the computer system 10. The main unit 11 

Claims 2 and 12
Teramae discloses wherein the assumed voltage is zero except where a voltage source is coupled.  
Teramae: [0011] “In a conventional coupled analysis simulation apparatus, at each analysis time, a circuit analysis unit obtains the voltage value of the coupling device with the use of the current value of the coupling device, [correspond to the assumed voltage when a source is coupled] converts the obtained voltage value into an electric field value of the cell in which the coupling device is present, and passes the electric field value to an electromagnetic field analysis unit. Furthermore, the electromagnetic field analysis unit obtains the magnetic field from the electric field value of the cell in which the coupling device is present, converts the obtained magnetic field into a current value that flows into the coupling device, and passes the current value to the circuit analysis unit.” 
[0168] “For example, the circuit analysis unit 225 performs the circuit analysis by SPICE (Simulation Program with Integrated Circuit Emphasis), with the use of an equivalent circuit using a current source method. The equivalent circuit includes a current source I connected between both terminals of the electronic circuit module, and a capacitor C connected in parallel with the current source I. The circuit analysis unit 225 uses the circuit equation (7) to obtain a voltage value V applied in between both terminals of the 

Claims 3 and 13
Teramae discloses wherein the assumed voltage is proportional to the current in the subsection.  
Teramae: [0011] “In a conventional coupled analysis simulation apparatus, at each analysis time, a circuit analysis unit obtains the voltage value of the coupling device with the use of the current value of the coupling device, converts the obtained voltage value into an electric field value of the cell in which the coupling device is present, and passes the electric field value to an electromagnetic field analysis unit. Furthermore, the electromagnetic field analysis unit obtains the magnetic field from the electric field value of the cell in which the coupling device is present, converts the obtained magnetic field into a current value that flows into the coupling device, and passes the current value to the circuit analysis unit.”
[0168] “For example, the circuit analysis unit 225 performs the circuit analysis by SPICE (Simulation Program with Integrated Circuit Emphasis), with the use of an equivalent circuit using a current source method. The equivalent circuit includes a current source I connected between both terminals of the electronic circuit module, and a capacitor C connected in parallel with the current source I. The circuit analysis unit 225 uses the circuit equation (7) to obtain a voltage value V applied in between both terminals of the electronic circuit module. [correspond to the assumed voltage is proportional to the 

Claims 4 and 14
Rautio discloses wherein the first value is higher than the second value.  
Rautio: (col 6 line 65 - col 7 line 5) “In these meshing algorithms, only rectangular and triangular cells are allowed. In addition, only uniform current is allowed across the width of a cell is permitted. Piece wise linear current variation is allowed along the length of a cell, as is discussed later. Thus, if a subsection has the same width as a transmission line, the use of a single subsection forces uniform current across the width of the circuit trace. In reality, the current is very high at the edges of the line due to the edge effect, and low in the center as shown in FIG. 4. [correspond to the first value is different from the second value]” 
Fig 4 illustrate example of the first value is higher than the second value.  

    PNG
    media_image4.png
    345
    593
    media_image4.png
    Greyscale


Claims 5 and 15
Rautio discloses wherein the first value is lower than the second value.  
Rautio: (col 6 line 65 - col 7 line 5) “In these meshing algorithms, only rectangular and triangular cells are allowed. In addition, only uniform current is allowed across the width of a cell is permitted. Piece wise linear current variation is allowed along the length of a cell, as is discussed later. Thus, if a subsection has the same width as a transmission line, the use of a single subsection forces uniform current across the width of the circuit trace. In reality, the current is very high at the edges of the line due to the edge effect, and low in the center as shown in FIG. 4. [correspond to the first value is different from the second value]” 
Fig 7 illustrate example of the first value is lower than the second value.  

    PNG
    media_image5.png
    238
    490
    media_image5.png
    Greyscale


Claims 6 and 16
Rautio discloses wherein z-directed current in a second rectangular prism subsection is constant throughout.  
Rautio: (col 9 line 43 – 55) “With the above design, current can easily flow from one overlapping subsection to the next. However, this does not allow current to flow between non-overlapping subsections. To allow current flow between adjacent, but non- In addition, since the funnel current is not linearly tapered, the overlapping string ends where the funnel begins.”

    PNG
    media_image6.png
    312
    653
    media_image6.png
    Greyscale


Claims 7 and 17
Rautio discloses wherein both the first predetermined value and second predetermined value are nonzero.  
Rautio: (col 6 line 65 - col 7 line 5) “In these meshing algorithms, only rectangular and triangular cells are allowed. In addition, only uniform current is allowed across the width of a cell is permitted. Piece wise linear current variation is allowed along the length of a cell, as is discussed later. Thus, if a subsection has the same width as a transmission line, the use of a single subsection forces uniform current across the width of the circuit trace. In reality, the current is very high at the edges of the line due to the edge effect,  both the first predetermined value and second predetermined value are nonzero]” 

Claims 8 and 18
Rautio discloses wherein at least one portion of the structure carrying horizontal current is divided into volume rooftop subsections.  
Rautio: (col 5 line 27-37) “Roof-top function. A common basis function, or current distribution, used for approximating the actual current distribution over the area of one subsection. It exists over a rectangular area. The length of the subsection is defined by the direction of current flow. The current density is independent of position across the width of the subsection. The current is zero at both ends of the subsection (the "eaves") and is maximum at some position along the length (the "peak", often in the center). The current varies linearly between these points.” See Fig. 2 and 6 for examples of one portion of the structure carrying horizontal current is divided into volume rooftop subsections.  

    PNG
    media_image7.png
    252
    472
    media_image7.png
    Greyscale


Claims 9 and 19
Rautio discloses wherein at least one portion of the structure carrying horizontal current is divided into rooftop subsections.  
  

    PNG
    media_image7.png
    252
    472
    media_image7.png
    Greyscale


Claims 10 and 20
Rautio discloses wherein the current distribution is calculated via a matrix inversion.  
Rautio: (col 6 line 17-31) “The matrix inversion can be viewed as the determination of the amplitude of the current on each subsection such that boundary conditions are met as closely as possible. The resulting current distribution is determined by multiplying the basis functions (i.e., the current distribution assumed on each subsection) by the matrix inversion calculated subsection amplitude. This weighted sum of basis functions is the calculated current distribution. Any difference between the calculated current distribution 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127.  The examiner can normally be reached on Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148